FILED

APR 23 2014
UNITED STATES DISTRICT COURT
Glerk, U.S. District & Bankruptcy

FOR THE DISTRICT OF COLUMBIA Cnurts for the District of Co|umbla

GEORGE FULLER, )
)

Plaintiff, )

)

v ) civil A¢rion No. /$¢~ 

)

JUDGE JOHN MOTT, )
)

Defendant. )

MEMORANDUM OPINION

This matter is before the Court on consideration of the plaintiffs application to proceed
in forma pauperis and her pro se complaint. The application will be granted, and the complaint
will be dismissed.

Plaintiff brings this action against John Mott, an Associate Judge of the Superior Court of
the District of Columbia to whom plaintiffs case in the Small Claims Branch was assigned He
alleges that the defendant has "deprived him of his due process rights" by failing to enter
summary judgment in his favor, refusing to compel responses to interrogatories, and "refus[ing]
to step down after a motion of bias." Compl. at 5. Plaintiff demands "compensatory damages of
$350,000.00 and punitive damages of $350,000.00 to deter and punish [Judge Mott] for [the
alleged] deprivation of [plaintiff’s] due process rights." Id.

The Court cannot grant the relief plaintiff seeks without reviewing the rulings of a
Superior Court judge, and this Court has no authority to do so. See, e.g., Chen v. Raz, 172 F.3d
918 (D.C. Cir. 1999) (per curiam) (affirming dismissal of complaint seeking review of Superior
Court’s decision in probate matter for lack of subject matter jurisdiction); fn re Rz'chardson, 83

F.3d l5l3, 1515 (D.C. Cir. 1996) (approving application of Rooker-Feldman doctrine to

decisions of lower state courts, such as the Superior Court of the District of Columbia);
Mooreman v. U.S. Banlc, N.A., No. 10-1219, 2010 WL 2884661, at *l (D.D.C. July 10, 2010)
("This court does not havejurisdiction to review of orders issued by the Superior Court of the
District of Columbia, and, in the interests of comity, will not intervene in a case pending before
the Superior Court."). Nor can plaintiff’ s claim for damages succeed because judge Mott enjoys
absolute judicial immunity from suit. See, e.g., Mirales v. Waco, 502 U.S. 9, 9 (1991) (per
curiam) ("A long line of this Court’s precedents acknowledges that, generally, a judge is immune
from a suit for money damages.")
The Court will dismiss this action for lack of subject matter jurisdiction_ An Order is

issued separately

United States Ilr)istric{,Jucl-g{e

DATE;   /@/ f  ""